UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – September 30, 2014 Item 1: Reports to Shareholders Annual Report | September 30, 2014 Vanguard Morgan  Growth Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended September 30, 2014 Total Returns Vanguard Morgan Growth Fund Investor Shares 16.85% Admiral™ Shares 17.03 Russell 3000 Growth Index 17.87 Multi-Cap Growth Funds Average 14.86 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through September 30, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $24.26 $27.07 $0.172 $0.990 Admiral Shares 75.26 83.97 0.664 3.067 1 Chairman’s Letter Dear Shareholder, For the third straight fiscal year, Vanguard Morgan Growth Fund delivered a double-digit advance, helped by a strong showing in the health care sector. For the 12 months ended September 30, 2014, Investor Shares returned 16.85%, while the lower-cost Admiral Shares returned 17.03%. These returns were comfortably ahead of the 14.86% average return of peer funds, but trailed the 17.87% return of the fund’s benchmark index, the Russell 3000 Growth Index . As you know, the Morgan Growth Fund invests in both mid- and large-capitalization growth stocks. In the period under review, that middle-market exposure pulled down the fund’s results a bit as large-cap growth stocks outpaced their smaller counterparts. Of course, the positions of mid- and large-cap stocks are bound to switch from time to time. Market leadership changes in unpredictable ways, and that’s one of the reasons that Vanguard believes broad diversification is the wisest choice for many investors. If you hold shares in a taxable account, you may wish to review the information about after-tax returns, based on the highest federal income tax bracket, that appears later in the report. Please note that as of September 30, 2014, the fund had realized short-term capital gains equal to about 1% of assets and long-term gains accounting for about 8% of fund assets. Gains are distributed in December. 2 For stocks, brief patchiness didn’t hinder strong returns The broad U.S. stock market managed a robust return of nearly 18% for the 12 months ended September 30, despite stumbling in two of the final three months. Generally strong corporate profits and progress in the U.S. economy carried the markets through most of the period. High stock valuations, international tensions, the unsettled global economy, and a gradual shift from the Federal Reserve’s accommodative policies weighed on more recent results. Over the period’s final months, the performance gap between U.S. stocks and their international counterparts widened amid tensions in the Middle East and Ukraine, coupled with China’s slower growth and Europe’s slumping economy. International stocks returned about 5%. Emerging markets and the developed markets of Europe and the Pacific region all recorded single-digit returns. Bonds bounced back strongly, despite a pause late in the year Bond returns, which were surprisingly robust through most of the fiscal year, also met resistance late in the period. Still, the broad U.S. taxable bond market returned 3.96%, a significant recovery from its negative outcome a year ago. Since January, the Fed has pared back its bond-buying program, with the aim of ending it in October. Until recently, interest rates did not rise as analysts had predicted. The yield of the 10-year U.S. Treasury note Market Barometer Average Annual Total Returns Periods Ended September 30, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 19.01% 23.23% 15.90% Russell 2000 Index (Small-caps) 3.93 21.26 14.29 Russell 3000 Index (Broad U.S. market) 17.76 23.08 15.78 FTSE All-World ex US Index (International) 5.11 12.12 6.31 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.96% 2.43% 4.12% Barclays Municipal Bond Index (Broad tax-exempt market) 7.93 4.56 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.66% 1.61% 1.96% 3 ended September at 2.48%, down from 2.63% a year earlier. (Bond prices and yields move in opposite directions.) Municipal bonds, which returned 7.93%, benefited from the broad market rally and a limited supply of new issues. Following this advance for U.S. taxable and tax-exempt bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –0.81% after sinking in September. Money market funds and savings accounts posted negligible returns, as the Fed kept its target for short-term interest rates at 0%–0.25%. In its search for opportunity, the fund veers from its benchmark Vanguard Morgan Growth Fund is managed by five investment advisors, each responsible for a portion of the fund’s assets. The advisors rely on different but complementary strategies for identifying opportunities among large- and mid-cap growth stocks. This multi-manager approach provides diversification, along with the potential for less volatility than is typical for a single-manager fund. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.39% 0.25% 1.34% The fund expense ratios shown are from the prospectus dated January 28, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the fund’s expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Multi-Cap Growth Funds. 4 For the 12-month period, as I mentioned earlier, mid- and small-cap stocks under-performed their larger counterparts, reflecting investor concerns about smaller companies’ rich valuations. This provided a relative boost to the fund’s benchmark index, which has a greater weighting in large-cap stocks (based on median market capitalization). Keep in mind that your fund differs from its benchmark in more ways than market capitalization (the total value of a company’s shares). For example, the fund has a small portion of assets in non-U.S. stocks, while the benchmark does not include foreign holdings. See the Fund Profile that follows the Advisors’ Report for more details. The fund’s weightings among industry sectors also diverge, to some degree, from those of the benchmark. For example, as of the end of the period, the fund had greater representation in technology and less in consumer staples (a category that includes everything from drug stores to supermarkets to tobacco companies) than the Russell 3000 Growth Index did. Diverging from benchmarks is how active fund managers strive to achieve outperformance. Of course, along with opportunity, this parting of ways brings the risk of underperformance. During the fiscal year, the health care sector was fertile territory for your fund. Many of the advisors’ choices among biotechnology Total Returns Ten Years Ended September 30, 2014 Average Annual Return Morgan Growth Fund Investor Shares 8.52% Russell 3000 Growth Index 8.95 Multi-Cap Growth Funds Average 8.01 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 and pharmaceutical stocks soared. The shares fared well amid clinical-trial advancements for new therapies and a flurry of merger and acquisition activity. The fund also had disappointments during the 12 months; for example, some high-flying tech and internet firms, which had enjoyed robust advances earlier, reversed course. For more information about the advisors’ strategies and the fund’s positioning, please see the Advisors’ Report that follows this letter. The fund has achieved solid long-term results For the ten years ended September 30, 2014, your fund recorded an average annual return of 8.52%—about half a percentage point ahead of peer funds, but also about half a percentage point behind the benchmark index. To put it mildly, this period included both highs and lows for investors. There was the extreme pain of the 2008–2009 financial crisis, followed by a sharp rebound that’s been marked by an extended rally for U.S. stocks. Through it all, the multi-manager advisory team steered your fund to deliver solid long-term results. In addition to the advisors’ skill, low investment costs helped the fund’s bottom line. High costs don’t equal strong fund performance Speaking of investment costs, as a Vanguard investor, you probably realize that the adage “you get what you pay for” doesn’t apply to mutual funds. In fact, the reverse is true: Research suggests that higher costs are consistent with weaker returns. (See, for example, Shopping for Alpha: You Get What You Don’t Pay For at vanguard.com/research.) Wouldn’t paying the highest fees allow you to purchase the services of the greatest talents, and therefore get you the best returns? As it turns out, the data don’t support that argument. The explanation is simple: Every dollar paid for management fees is a dollar less earning potential return. Keeping expenses down can help narrow the gap between what the markets return and what investors actually earn. That’s why Vanguard always seeks to minimize costs. Indexing, of course, is the purest form of low-cost investing. And we negotiate low fees for our actively managed funds, which are run by world-class advisors. It’s a strategy that reflects decades of experience and research, boiled down to one tenet: The less you pay, the more you earn. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2014 6 Advisors’ Report For the fiscal year ended September 30, 2014, Vanguard Morgan Growth Fund returned 16.85% for Investor Shares and 17.03% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the accompanying table. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how portfolio positioning reflects this assessment. (Please note that the Kalmar Investment Advisers and Frontier Capital Management discussions refer to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 17, 2014. Wellington Management Company, llp Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis—to identify companies that we believe have above-average growth prospects. Our research focuses on mid- and large-capitalization companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. It was a strong 12 months for U.S. equities and other developed-market stocks around the world as the S&P 500 Index posted a return of about 20% and the return of the MSCI World Index exceeded 12%. Fixed income markets also moved up, with the Barclays U.S. Aggregate Index returning 3.96% for the period. Successes Sector allocation, a residual outcome of our bottom-up stock selection process, contributed to the portfolio’s relative return during the period, primarily through our overweighting of the information technology sector and our underweighting of the consumer staples and consumer discretionary sectors. Our stock selection was strongest within the health care and consumer staples sectors. The largest individual contributors to benchmark-relative performance included Skyworks Solutions, Microsoft, and SanDisk (all information technology companies), as well as Vertex Pharmaceuticals. 7 Shortfalls Security selection detracted from relative performance during the period, particularly in information technology, industrials, and energy. The largest detractors included Cisco Systems, Apple, and NetApp. We ended the period most overweighted in the information technology and health care sectors and most underweighted in the industrials and consumer discretionary sectors. We remain optimistic about our portfolio’s favorable risk/reward profile, and continue to purchase, at attractive valuations, capital-compounding companies with long-term competitive advantages that can sustain a free-cash-flow growth rate beyond that of the market. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director The U.S. economy continued to grow slowly, with gauges of employment, housing, sentiment, and confidence showing incremental improvement. The Federal Reserve continued to taper its quantitative stimulus, signaling confidence in the sustainability of U.S. economic expansion. Growth prospects weakened for much of the rest of the world. Successes Apple’s revenue and earnings strength reflected successful product updates and expanding global acceptance of its platform. Gilead Sciences benefited from impressive sales of a new hepatitis C drug, Sovaldi. Allergan advanced on a takeover bid. Shortfalls We eliminated our position in Whole Foods Market, as the company’s aggressive expansion and its investment in more competitive pricing limited its potential for higher profit margins. We closed our position in Kate Spade, an accessories and apparel retailer, because of scaled-back margin-improvement targets. We sold ASOS, a global online apparel retailer, amid currency headwinds and margin pressures stemming from accelerating business investments. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the 12 months, three of the five components of our stock selection model were effective in distinguishing the outperformers from the underperformers within each industry group. Our growth, management decisions, and valuation components helped performance, while the quality component detracted from results. Our sentiment component was neutral, neither helping nor hindering results. 8 Successes Our selections had a positive impact in six of the ten industry sectors, with the largest positive impact in industrials and consumer staples. Within industrials, Southwest Airlines, Delta Air Lines, and Lockheed Martin contributed the most to our relative results; within staples, Keurig Green Mountain, CVS Health, and Kroger contributed the most. Shortfalls Our overall selections in health care and financials were disappointing, largely because of underweighted positions in Allergan, Actavis, and Bank of America. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Improved domestic economic momentum, along with low inflation and modest earnings growth, helped drive U.S. stocks’ advance for the 12 months. Successes Performance was quite favorable in technology and financial services. Within technology, strong demand for wireless devices produced solid growth for NXP Semiconductors and Avago Technologies, two proprietary semiconductor suppliers. Results within financial services were strong, helped by a concentration on financial processing companies with recurring earnings characteristics (Alliance Data Systems, for example). Shortfalls Selection in consumer staples and producer durables hurt performance. Within consumer staples, management dislocation and weak sales at GNC Holdings held back results, as did not owning a number of companies involved in mergers and acquisition activity, such as cigarette maker Lorillard. Producer durables suffered as lower energy prices weighed on demand for infrastructure from Chart Industries and Jacobs Engineering Group. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President and Chief Investment Officer Dana F. Walker, CFA, Co-Head of the Investment Team The last 12 months represented a rewarding time for medium- and large-cap stocks in the U.S. equity market, with relatively low volatility and no major corrections. More recently, however, market volatility has picked up, spurred by the rising number of geopolitical flash points, the approaching switch of the Federal Reserve from stimulus to tightening, and additional slowing of global growth outside the United States, particularly in Europe. This has resulted in a sharp advance in the U.S. dollar and widespread weakness in commodities, including oil. 9 Still, it’s helpful that recession risk appears several years away and that the now-sturdier U.S. growth appears likely to provide demand in other important world economies, which should allow earnings growth to continue. Thus, with equity valuations not extreme, we believe the beneficial outlook for equities of the last several years can continue, albeit with more corrections. Importantly for our markets, the United States should continue to remain, as we like to put it, “the best house on the world block.” Successes For the fiscal year ended September 30, our biggest contributors were health care and financial services; top contributors included Salix Pharmaceuticals and Actavis in health care, and Alliance Data Systems in financial services. Other notable successes included United Rentals, F5 Networks, and Weatherford International. Shortfalls Our biggest detractors were consumer discretionary, largely because of the extreme winter weather that continued through spring; materials & processing, because of global slowing concerns; and consumer staples, because our Herbalife holding is under short attack—unfairly, in our view—by a prominent hedge fund manager. Other notable individual detractors included Chicago Bridge & Iron, LKQ Corporation, and Cabot Oil & Gas. 10 Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 47 5,102 Uses traditional methods of stock selection— Company, LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 20 2,148 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 13 1,388 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Frontier Capital Management Co., 10 1,038 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 9 1,020 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 1 134 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 11 Morgan Growth Fund Fund Profile As of September 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.39% 0.25% 30-Day SEC Yield 0.75% 0.89% Portfolio Characteristics DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Number of Stocks 335 1,825 3,768 Median Market Cap $37.1B $53.9B $51.1B Price/Earnings Ratio 24.6x 23.7x 20.5x Price/Book Ratio 4.2x 5.0x 2.6x Return on Equity 22.3% 23.1% 17.8% Earnings Growth Rate 20.0% 17.3% 15.2% Dividend Yield 1.2% 1.5% 1.9% Foreign Holdings 4.1% 0.0% 0.0% Turnover Rate 52% — — Short-Term Reserves 0.7% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Growth Market Fund Index FA Index Consumer Discretionary 16.1% 18.0% 12.5% Consumer Staples 5.0 9.9 8.3 Energy 5.5 5.6 9.1 Financials 5.3 5.3 17.4 Health Care 17.9 14.2 13.5 Industrials 10.5 12.1 11.2 Information Technology 35.2 28.2 19.0 Materials 2.3 4.3 3.8 Telecommunication Services 2.2 2.3 2.2 Utilities 0.0 0.1 3.0 Volatility Measures DJ U.S. Total Russell 3000 Market Growth Index FA Index R-Squared 0.97 0.90 Beta 1.11 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 5.0% Google Inc. Internet Software & Services 3.1 Microsoft Corp. Systems Software 2.3 Gilead Sciences Inc. Biotechnology 2.0 Facebook Inc. Internet Software & Services 1.9 Oracle Corp. Systems Software 1.7 Verizon Communications Integrated Inc. Telecommunication Services 1.6 QUALCOMM Inc. Communications Equipment 1.1 Home Depot Inc. Home Improvement Retail 1.1 Boeing Co. Aerospace & Defense 1.1 Top Ten 20.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. 12 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2004, Through September 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment Morgan Growth Fund
